UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MOHAMMED AL-ADAHI, et al.,     :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-280 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                  ORDER

     For   the   reasons   set   forth    in   this   Court’s   Classified

Memorandum Opinion of February 24, 2010,1 it is hereby

     ORDERED, that Petitioner Fahmi Salem Al-Assani’s petition for

a writ of habeas corpus is denied.




                                           /s/
February 24, 2010                         Gladys Kessler
                                          United States District Judge




Copies to:   Attorneys of Record via ECF




     1
          The   Classified   Opinion  is  currently undergoing
classification review.     As soon as it is completed, the
Unclassified Opinion will be made public.